UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                             )
RAUL GURROLA,                                )
                                             )
               Plaintiff,                    )
                                             )
       v.                                    )     Civil Action No. 07-1954 (PLF)
                                             )
MICHAEL J. ASTRUE, Commissioner,             )
Social Security Administration,              )
                                             )
               Defendant.                    )
__________________________________________)


                                              ORDER

               This matter is before the Court on plaintiff’s motion for judgment of reversal and

defendant’s motion for judgment of affirmance. For the reasons stated in the Opinion issued this

same day, it is hereby

               ORDERED that defendant’s motion for judgment of affirmance [12] is

GRANTED; it is

               FURTHER ORDERED that plaintiff’s motion for judgment of reversal [9] is

DENIED; and it is

               FURTHER ORDERED that the Clerk of the Court shall remove this case from the

docket of the Court. This is a final appealable order. See FED . R. APP . P. 4(a).

               SO ORDERED.


                                                          /s/_______________________________
                                                          PAUL L. FRIEDMAN
                                                          United States District Judge
DATE: April 16, 2010